908 A.2d 284 (2006)
IN THE INTEREST OF A.P., A MINOR, Appellant
No. 5 WAP 2006
Supreme Court of Pennsylvania, Western District.
Submitted: July 13, 2006.
October 24, 2006.

ORDER
PER CURIAM
AND NOW, this 24th day of October, 2006, the Order of the Superior Court is REVERSED, appellant's appeal is REINSTATED and this matter is REMANDED to the Superior Court for consideration on the merits. The Superior Court panel erred in raising the issue of appellant's standing to appeal sua sponte, and then quashing the appeal upon that ground. See, e.g., In re Nomination Petition of deYoung, 903 A.2d 1164 (Pa. 2006) (a court is prohibited from raising the issue of standing sua sponte). Furthermore, we note that the Commonwealth agreed with appellant that he has standing to appeal in this case. Jurisdiction relinquished.